Title: James Madison to Joseph C. Cabell, 13 October 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 13. 1828
                            
                        
                        
                        I have this moment recd. yours of the 10th. In my answer to the preceding one which I addressed to
                            Warminster, I stated my reasons for deciding that if a publication of the letter on the Tariff power could be useful, it
                            ought not to take place until the approaching close of the Presidential contest, should separate the two subjects in every
                            mind, and procure for the former a more cool & unbiassed attention. Mr. Monroe called here as you expected, on his
                            way home; and concurring decidedly in the tenor of my letter, wrote you to that effect, addressing his letter to
                            Warminster where it was expected to find you. I address this to Charlottesville with a request to the post master, that in
                            case you should have returned to Warminster, to give it that direction With great esteem & best wishes
                        
                        
                            
                                James Madison
                            
                        
                    